Citation Nr: 0639577	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  03-27 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative changes of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1971.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to an increased rating for 
degenerative changes of the lumbar spine, evaluated as 20 
percent disabling.  

This matter was remanded to the RO in February 2006 for 
additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Review of the record shows that the veteran did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the claim for an increased rating.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2006).  VCAA 
notice letters were issued to the veteran in February 2002 
and March 2006 but the letters did not notify the veteran of 
the information or evidence necessary to substantiate the 
claim for an increased rating.  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
38 U.S.CA. § 5103(a); 38 C.F.R. §3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  On remand, the RO should 
provide proper VCAA notice regarding the increased rating 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Unfortunately, it does not appear that the Board's 
instructions in its February 2006 remand were fully carried 
out.  In the February 2006 remand, the Board directed the RO 
to afford the veteran a VA examination to evaluate the 
severity of the degenerative changes of the lumbar spine, and 
the examiner was directed to clearly report all orthopedic 
and neurologic manifestations.  The veteran was afforded a VA 
examination in April 2006.  The VA examination report 
reflects a diagnosis of degenerative joint disease and 
degenerative disc disease of the lumbar spine with radicular 
pain in both legs.  The examiner did not indicate whether the 
radicular pain is a neurological finding appropriate to the 
site of the diseased discs or report whether there were any 
associated neurologic abnormalities due to the service-
connected degenerative changes of the lumbar spine.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The Board finds specifically that the veteran 
should be afforded a VA neurologic examination to determine 
the neurologic manifestations of the service-connected lumbar 
spine disability.  

Another examination is also necessary because there is 
evidence of worsening of the lumbar spine disability since 
the last VA examination in April 2006.  In statements dated 
in June, July, August, and September 2006, the veteran stated 
that he has had an increase in the pain due to the lumbar 
spine disability.  Because of the evidence of worsening since 
the last examination, a new examination is needed to 
determine the severity of the lumbar spine disability.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In statements dated in August 2006 and September 2006, the 
veteran reported seeking treatment for the increased pain due 
to the lumbar spine disability at the Abilene VA medical 
clinic.  The RO should obtain the VA treatment records from 
the VA medical center in Abilene for treatment of the lumbar 
spine disability dated from June 2006.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all records 
of the veteran's treatment of the lumbar 
spine disability from the VA medical 
clinic in Abilene, Texas dated from June 
2006.   

2.  The veteran should be afforded VA 
neurological examination by a neurologist 
to determine the nature, extent, and 
severity of the service-connected 
degenerative joint disease and 
degenerative disc disease of the lumbar 
spine.    

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should report whether the 
lumbar spine disability is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.

The examiner should indicate whether the 
veteran's degenerative disc disease of 
the lumbar spine has required any periods 
of doctor prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.    

3.  Then the AMC or RO should 
readjudicate the issue on appeal with 
consideration of the old and current VA 
regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



